Exhibit 10.1

EXECUTION VERSION

TERMINATION AGREEMENT

This Termination Agreement (this “Agreement”), dated as of May 16, 2016, is by
and among Office Depot, Inc., a Delaware corporation (the “Company”), Staples,
Inc., a Delaware corporation (“Parent”), and Staples AMS, Inc., a Delaware
corporation and a wholly owned Subsidiary of Parent (“Merger Sub” and, together
with the Company and Parent, the “Parties”). Capitalized terms used but not
defined herein have the respective meanings given to them in the Merger
Agreement (as defined below).

WHEREAS, the Parties entered into that certain Agreement and Plan of Merger,
dated as of February 4, 2015 (the “Merger Agreement”); and

WHEREAS, the Company and Parent entered into a letter agreement on February 2,
2016, pursuant to which each agreed to waive, until 5:00 p.m. (Boston time) on
May 16, 2016, its right to terminate the Merger Agreement pursuant to
Section 7.1(b) of the Merger Agreement due to actions arising under Antitrust
Law or Section 7.1(c) of the Merger Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
Parties agree as follows:

1. Termination. Pursuant to Section 7.1(a) of the Merger Agreement, the Parties
hereby agree that the Merger Agreement, including all schedules and exhibits
thereto, and all ancillary agreements contemplated thereby or entered pursuant
thereto (collectively, the “Transaction Documents”), are hereby terminated
effective immediately as of the date hereof (the “Termination Time”) and,
notwithstanding anything to the contrary in the Transaction Documents, including
Section 7.2 of the Merger Agreement, the Transaction Documents are terminated in
their entirety and shall be of no further force or effect whatsoever (the
“Termination”); provided that Section 5.2(e) of the Merger Agreement (other than
the proviso set forth therein), the Confidentiality Agreement, the Clean Team
Agreement, the Joint Defense and Confidentiality Agreement, dated February 23,
2015, by and among Parent, the Company and the other parties thereto (the
“JDA”), the Clean Team Confidentiality Agreement, dated July 28, 2015, between
Parent and the Company (the “EU Clean Team Agreement”) and the “Clean Team”
Non-Disclosure Agreement, dated as of March 1, 2016, between Parent, the Company
and the advisor party thereto (the “Advisor Clean Team Agreement”) shall each
remain in full force and effect in accordance with their respective terms.

2. Termination Fee. Parent agrees to pay the Company on or before May 19, 2016
the Regulatory Fee ($250,000,000), as though the Merger Agreement were
terminated pursuant to Section 7.1(c) thereof, by wire transfer of immediately
available funds to an account designated in writing by the Company.

3. Mutual Release; Disclaimer of Liability. Each of Parent, Merger Sub and the
Company, each on behalf of itself and each of its respective successors,
Subsidiaries, Affiliates, assignees, officers, directors, employees,
Representatives, agents, attorneys, auditors, stockholders and advisors and the
heirs, successors and assigns of each of them (the



--------------------------------------------------------------------------------

“Releasors”), does, to the fullest extent permitted by Law, hereby fully
release, forever discharge and covenant not to sue any other Party, any of their
respective successors, Subsidiaries, Affiliates, assignees, officers, directors,
employees, Representatives, agents, attorneys, auditors, stockholders and
advisors and the heirs, successors and assigns of each of them (collectively the
“Releasees”), from and with respect to any and all liability, claims, rights,
actions, causes of action, suits, liens, obligations, accounts, debts, demands,
agreements, promises, liabilities, controversies, costs, charges, damages,
expenses and fees (including attorney’s, financial advisor’s or other fees)
(“Claims”), howsoever arising, whether based on any Law or right of action,
known or unknown, matured or unmatured, contingent or fixed, liquidated or
unliquidated, accrued or unaccrued, which Releasors, or any of them, ever had or
now have or can have or shall or may hereafter have against the Releasees, or
any of them, in connection with, arising out of or related to the Transaction
Documents (other than Section 5.2(e) of the Merger Agreement (other than the
proviso set forth therein), the Confidentiality Agreement, the Clean Team
Agreement, the JDA, the EU Clean Team Agreement and the Advisor Clean Team
Agreement) or the transactions contemplated therein or thereby. The release
contemplated by this Section 3 is intended to be as broad as permitted by Law
and is intended to, and does, extinguish all Claims of any kind whatsoever,
whether in Law or equity or otherwise, that are based on or relate to facts,
conditions, actions or omissions (known or unknown) that have existed or
occurred at any time to and including the Termination Time. Each of the
Releasors hereby expressly waives to the fullest extent permitted by Law the
provisions, rights and benefits of California Civil Code section 1542 (or any
similar Law), which provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Nothing in this Section 3 shall (i) apply to any action by any Party to enforce
the rights and obligations imposed pursuant to this Agreement or (ii) constitute
a release by any Party for any Claim arising under this Agreement.

4. Representations and Warranties. Each Party represents and warrants to the
other that: (a) such Party has all requisite corporate power and authority to
enter into this Agreement and to take the actions contemplated hereby; (b) the
execution and delivery of this Agreement and the actions contemplated hereby
have been duly authorized by all necessary corporate or other action on the part
of such Party; and (c) this Agreement has been duly and validly executed and
delivered by such Party and, assuming the due authorization, execution and
delivery of this Agreement by the other Parties, constitutes a legal, valid and
binding obligation of such Party enforceable against such Party in accordance
with its terms, except as that enforceability may be (i) limited by any
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar Laws affecting the enforcement of creditors’ rights
generally and (ii) subject to general principles of equity (regardless of
whether that enforceability is considered in a proceeding in equity or at law).

5. Further Assurances. Each Party shall, and shall cause its Subsidiaries and
Affiliates to, cooperate with each other in the taking of all actions necessary,
proper or advisable under this Agreement and applicable Laws to effectuate the
Termination. Without limiting the generality of

 

2



--------------------------------------------------------------------------------

the foregoing, the Parties shall, and shall cause their respective Subsidiaries
and Affiliates to, cooperate with each other in connection with the withdrawal
of any applications to or termination of proceedings before any Governmental
Authority or under any Antitrust Law, in each case to the extent applicable, in
connection with the transactions contemplated by the Transaction Documents.

6. Third-Party Beneficiaries. Except for the provisions of Section 3, with
respect to which each Releasee is an expressly intended third-party beneficiary
thereof, this Agreement is not intended to (and does not) confer on any Person
other than the Parties any rights or remedies or impose on any Person other than
the Parties any obligations.

7. Entire Agreement. This Agreement, the Confidentiality Agreement, the Clean
Team Agreement, the JDA, the EU Clean Team Agreement and the Advisor Clean Team
Agreement constitute the entire agreement between the Parties with respect to
the subject matter hereof and thereof and supersede all other prior agreements
and understandings, both written and oral, between the Parties or any of them
with respect to the subject matter hereof and thereof.

8. Amendments. Any amendment, modification or waiver of any provision of this
Agreement, or any consent to departure from the terms of this Agreement, shall
not be binding unless in writing and signed by the Party or Parties against whom
such amendment, modification, waiver or consent is sought to be enforced.

9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to
conflicts of laws principles that would result in the application of the Law of
any other jurisdiction.

10. Submission to Jurisdiction; Appointment of Agent for Service of Process.
Each of the Parties irrevocably agrees that any legal action or proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by any other Party or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the Parties hereby irrevocably submits with regard
to any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
or any of the transactions contemplated by this Agreement in any court other
than the aforesaid courts. Each of the Parties hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement, (a) any claim that
it is not personally subject to the jurisdiction of the above named courts,
(b) any claim that it or its property is exempt or immune from jurisdiction of
such courts or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by applicable Law, any claim that (i) a suit, action or proceeding in
such courts is brought in an inconvenient forum, (ii) the venue of such suit,
action

 

3



--------------------------------------------------------------------------------

or proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts. To the fullest extent permitted by
applicable Law, each of the Parties hereby consents to the service of process in
accordance with Section 8.7 of the Merger Agreement (which Section is hereby
incorporated by reference into this Agreement); provided, however, that nothing
herein shall affect the right of any Party to serve legal process in any other
manner permitted by Law.

11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

12. Counterparts. This Agreement may be executed manually or by facsimile by the
Parties, in any number of counterparts, each of which shall be considered one
and the same agreement and shall become effective when a counterpart hereof
shall have been signed by each of the Parties and delivered to the other
Parties. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile transmission or by e-mail of a .pdf attachment shall be
effective as delivery of a manually executed counterpart of this Agreement.

13. Specific Performance. Each Party agrees that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Each Party
agrees that, in the event of any breach or threatened breach by any other Party
of any covenant or obligation contained in this Agreement, the non-breaching
Party shall be entitled (in addition to any other remedy that may be available
to it whether in law or equity, including monetary damages) to (a) a decree or
order of specific performance to enforce the observance and performance of such
covenant or obligation, and (b) an injunction restraining such breach or
threatened breach.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first written above.

 

OFFICE DEPOT, INC. By:    /s/ Stephen E. Hare   Name:   Stephen E. Hare   Title:
 

Executive Vice President and Chief

Financial Officer

STAPLES, INC. By:    /s/ Christine T. Komola   Name:   Christine T. Komola  
Title:  

Executive Vice President, Chief

Financial Officer

STAPLES AMS, INC. By:    /s/ Christine T. Komola   Name:   Christine T. Komola  
Title:  

Executive Vice President, Chief

Financial Officer

[Signature Page to Termination Agreement]